                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

      Antonius O'Keefe Owens,         )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               3:16-cv-00171-MOC
                                      )               3:10-cr-00088-MOC
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 11, 2020 Order.

                                               May 11, 2020




        Case 3:16-cv-00171-MOC Document 15 Filed 05/11/20 Page 1 of 1
